TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00276-CV


             City of Austin-Austin Bergstrom International Airport, Appellant

                                               v.

Betty Gean Deary Davis, Putative Representative of The Estate of Lonnie Deary, Appellee


              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-20-004942, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant City of Austin-Austin Bergstrom International Airport has filed an

unopposed motion to dismiss this appeal. We grant appellant’s motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Appellant’s Motion

Filed: March 3, 2022